[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                            No. 11-10650
                                                                       OCTOBER 4, 2011
                                        Non-Argument Calendar
                                                                         JOHN LEY
                                      ________________________            CLERK

                           D.C. Docket No. 1:09-cr-00013-WLS-TQL-1

UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllllllllll                               lPlaintiff-Appellee,

                                               versus

JEROME FLETCHER,
a.k.a. City,

lllllllllllllllllllllllllllllllllllllll                          l Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Georgia
                                 ________________________

                                          (October 4, 2011)

Before BARKETT, MARCUS and FAY, Circuit Judges.

PER CURIAM:

         Jerome Fletcher appeals his conviction after pleading guilty to possessing
with intent to distribute five grams or more of cocaine base, in violation of 21

U.S.C. § 841(a)(1). On appeal, Fletcher argues that the district court abused its

discretion in denying his motion to withdraw his guilty plea. For the reasons

stated below, we affirm.

                                           I.

      A federal grand jury indicted Fletcher on two counts: possession with intent

to distribute cocaine base (Count 1), and possession of methamphetamine (Count

2). The day that Fletcher’s trial was set to begin, the parties filed a plea

agreement, in which Fletcher agreed to plead guilty to Count 1 of the indictment.

The agreement did not contain any stipulation regarding the sentence. Before

accepting Fletcher’s guilty plea, the district court conducted a thorough plea

colloquy, informing Fletcher multiple times that he faced a maximum sentence of

life imprisonment and that the sentencing decision lay entirely within the court’s

discretion, regardless of what his attorney told him or what the government

recommended. Throughout the colloquy, Fletcher indicated that he understood

everything that the court explained to him.

      Approximately two weeks after pleading guilty, Fletcher filed a pro se

motion to withdraw his plea, asserting that the plea agreement differed from what

he had previously discussed with his attorney, and that his attorney pressured him

                                           2
into pleading guilty.

      The district court conducted a lengthy hearing on Fletcher’s motion to

withdraw the plea. At the hearing, Fletcher testified that he had received the plea

agreement only two or three minutes before the plea colloquy. Based on what he

and his attorney had discussed, he thought that the plea agreement contained a

stipulation to a 10-year sentence, and he signed the agreement without personally

reviewing it because he trusted his lawyer’s advice. Fletcher recalled the plea

colloquy, but explained that his mind was “somewhere else” at the time.

Fletcher’s attorney also testified, stating that he had discussed with Fletcher the

instant plea agreement prior to the plea hearing and had never told him that the

agreement contained a stipulation for a 10-year sentence.

      The district court denied Fletcher’s motion to withdraw the plea, finding

that he had failed to present a “fair and just” reason for doing so. Ultimately, the

court sentenced him to 360 months in prison, followed by 6 years of supervised

release.

                                          II.

      We review for abuse of discretion the district court’s denial of a motion to

withdraw a guilty plea. United States v. Brehm, 442 F.3d 1291, 1298 (11th Cir.

2006). A defendant may withdraw a guilty plea prior to sentencing if he “can

                                          3
show a fair and just reason for requesting the withdrawal.” Fed.R.Crim.P.

11(d)(2)(B); Brehm, 442 F.3d at 1298. “This portion of the Rule, concerning

pre-sentence motions to withdraw, is to be liberally construed,” but the defendant

has “no absolute right to withdraw a guilty plea prior to the imposition of a

sentence,” and we will not reverse a denial of a motion to withdraw unless the

district court’s decision was “arbitrary or unreasonable.” United States v. Buckles,

843 F.2d 469, 471 (11th Cir. 1988). To determine whether a defendant has shown

a fair and just reason for withdrawing the plea, a court “may consider the totality

of the circumstances surrounding the plea.” Id. at 471-72. Specific factors to be

analyzed include “(1) whether close assistance of counsel was available; (2)

whether the plea was knowing and voluntary; (3) whether judicial resources would

be conserved; and (4) whether the government would be prejudiced if the

defendant were allowed to withdraw his plea.” Id. at 472 (citation omitted).

      In his brief to this Court, Fletcher essentially relies on the first two factors

enunciated in Buckles, arguing that (1) he did not receive close assistance of

counsel because his attorney advised him to sign a plea agreement different from

the one they had previously discussed, and that (2) his plea was not made

knowingly and voluntarily because he had no chance to review the plea agreement

prior to the plea hearing. Fletcher’s arguments fail.

                                           4
       Regarding close assistance of counsel, the issue essentially boils down to

credibility. At the hearing on the motion to withdraw, Fletcher asserted that he

chose to plead guilty because his attorney told him that the plea agreement

stipulated to a 10-year prison term. However, Fletcher’s attorney testified that he

never conveyed such information to Fletcher, but instead discussed with him the

government’s actual plea offer. Given the absence of any other evidence as to

what Fletcher and his attorney discussed prior to the plea hearing, the district court

was free to disbelieve Fletcher’s testimony while crediting his attorney’s version

of events. See Buckles, 843 F.2d at 472 (“The good faith, credibility and weight of

a defendant’s assertions in support of a motion under [Rule 11(d)] are issues for

the trial court to decide.”); United States v. Freixas, 332 F.3d 1314, 1318-19 (11th

Cir. 2003) (holding that the district court’s decision to discredit defendant’s

allegations in connection with her request to withdraw her guilty plea “was well

within the ambit of [the court’s] sound discretion”). Accordingly, the district court

did not abuse its discretion in finding that Fletcher’s counsel provided close and

adequate representation.

       As to the voluntariness of Fletcher’s plea, we assume, arguendo, that

Fletcher did not have an adequate opportunity to personally review the plea

agreement before signing it. However, the only difference that he identifies

                                          5
between the actual plea agreement and the agreement that he had discussed with

his attorney is the fact that the actual plea agreement did not contain a stipulation

to a 10-year sentence. Because the district court was free to discredit Fletcher’s

testimony that his attorney misinformed him regarding the potential length of his

sentence, the court could properly conclude that the actual plea agreement did not

materially differ from what Fletcher had previously discussed with his counsel.

Fletcher’s guilty plea would not be rendered involuntary simply because he did not

personally read the agreement, as long as he understood all of its essential

provisions and the consequences of his plea. See United States v. Brown, 586 F.3d

1342, 1346 (11th Cir. 2009) (“A guilty plea is knowingly and voluntarily made if

the defendant enters his plea without coercion and understands the nature of the

charges and the consequences of his plea.”), cert. denied, 130 S.Ct. 2403 (2010).

      Even if Fletcher somehow misunderstood what his attorney had told him

regarding the plea agreement, Fletcher’s statements during the plea colloquy

indicate that he comprehended all the ramifications of pleading guilty, including

the possibility of receiving a life sentence. Therefore, the district court could

reasonably conclude that Fletcher chose to plead guilty freely and voluntarily. See

United States v. Pease, 240 F.3d 938, 940-41 (11th Cir. 2001) (affirming the

denial of the defendant’s motion to withdraw his guilty plea, in part because, even

                                          6
though defense counsel had misrepresented the length of the potential sentence,

the defendant was informed of the possible sentence during the plea colloquy);

United States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994) (“There is a strong

presumption that the statements made during the [plea] colloquy are true.”).

      Because the record supports the district court’s finding that Fletcher enjoyed

close assistance of counsel and pleaded guilty knowingly and voluntarily, the

court did not abuse its discretion in determining that Fletcher had failed to

establish a fair and just reason for withdrawing his plea. See Buckles, 843 F.2d at

471-72. Accordingly, we affirm.

      AFFIRMED.




                                          7